NUMBER 13-20-00572-CV

                                 COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                       IN RE TEXAS TRANSEASTERN, INC.


                        On Petition for Writ of Mandamus.


                                         ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       On December 29, 2020, relator Texas TransEastern, Inc. (TransEastern), filed a

petition for writ of mandamus seeking to compel the trial court to vacate its order allowing

the apex deposition of TransEastern’s president, J.J. Isbell, or alternatively, to issue an

order strictly limiting the deposition to specified topics.

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that the order allowing the deposition should be STAYED pending further

order of this Court. See TEX. R. APP. P. 52.10. The Court requests that the real parties in

interest, Leslie Self, individually and as personal representative of the estate of Brandon
Self; Tyshanne Carroll, individually and as the representative of the estate of Taryn

Brooks; and Andrew Self, as personal representative of the estate of Grace Nanette

Deviney, and Andrew Self and Brian Self, intervenors; or any others whose interest would

be directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4,

52.8.

        IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
4th day of January, 2021.




                                                  2